Citation Nr: 0809804	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-03 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to an initial rating higher than 30 percent 
for cervical spine degenerative disc disease with 
spondylosis. 

5.  Entitlement to an initial rating higher than 40 percent 
for lumbar spine degenerative changes.

6.  Entitlement to an initial rating higher than 10 percent 
for left shoulder impingement, decompression, clavicle 
resection, and acromioclavicular arthritis. 

7.  Entitlement to an initial rating higher 10 percent than 
for chronic heart palpitations.

8.  Entitlement to an initial rating higher 10 percent than 
for headaches.

9.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability. 


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970 and from February 1972 to May 1989.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 2003 and later rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In pertinent part of a May 2003 rating 
decision, the RO denied service connection for bilateral hip 
disability, bilateral knee disability, and a right ankle 
disability.  In pertinent part of a February 2005-issued 
rating decision, the RO granted service connection for 
cervical spine degenerative disc disease with spondylosis (10 
percent); for lumbar spine degenerative changes (10 percent); 
for left shoulder impingement, decompression, clavicle 
resection, and acromioclavicular arthritis (10 percent); for 
chronic heart palpitations (10 percent); and for bilateral 
hearing loss disability (noncompensable), each effective from 
August 30, 2002.  The veteran seeks higher initial ratings 
for these disabilities.  

The February 2005 rating decision also granted service 
connection and assigned a 10 percent rating for tinnitus.  
The veteran submitted a notice of disagreement (NOD) and the 
RO issued a statement of the case (SOC) that addressed 
several other issues and informed the veteran that 10 percent 
is the maximum rating for tinnitus.  The veteran then 
submitted a substantive appeal, specifically indicating a 
desire to appeal all disabilities that had not been granted 
the maximum rating.  Because the maximum rating had been 
assigned for tinnitus for the entire appeal period and 
because the veteran desires not to appeal that rating, the 
Board deems the appeal for a higher rating for tinnitus to be 
withdrawn.  

The veteran submitted a notice of disagreement (NOD) to an 
August 2006 rating decision that denied service connection 
for posttraumatic stress disorder (PTSD) and denied 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  In 
December 2006, he withdrew his NOD with respect to PTSD and 
in January 2007, the RO granted TDIU.  Thus, these issues are 
not before the Board.

In a January 2007-issued rating decision, the RO granted a 30 
percent rating for the cervical spine effective from August 
30, 2002, and a 40 percent rating for the lumbar spine 
effective from August 30, 2002; however, the veteran has 
continued his appeal for higher ratings.  A claim remains in 
controversy where less than the maximum schedular benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Although the veteran submitted a notice of disagreement (NOD) 
to a January 2007 rating decision that granted service 
connection and assigned a 10 percent rating for headaches, no 
SOC has been issued addressing this issue and the veteran has 
not withdrawn his NOD.  Thus, a remand is necessary.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Service connection for bilateral hip disability and bilateral 
knee disability, and the propriety of an initial 10 percent 
rating for headaches are addressed in the REMAND portion of 
the decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a current right ankle 
disability related to active service.

2.  Throughout the appeal period, cervical spine degenerative 
disc disease with spondylosis has been manifested by severe 
intervertebral disc syndrome, moderate cervical spine 
limitation of motion with additional functional impairment 
due to painful motion, and neurologic symptoms consistent 
with mild incomplete paralysis of the median nerve, 
bilaterally.

3.  Throughout the appeal period, lumbar spine degenerative 
disc disease has been manifested by severe lumbar spine 
limitation of motion; radiculopathy is not shown.

4.  Throughout the appeal period, the left shoulder 
disability has been manifested by X-ray evidence of arthritis 
and complaints of pain on motion; additional functional 
impairment due to weakness or fatigue is not shown.

5.  Throughout the appeal period, an exercise stress test has 
been medically contra-indicated. 

6.  The veteran's metabolic equivalents (METS) are estimated 
to be 3 to 5, his cardiac disability precludes more than 
light work, his left ventricle ejection fraction is greater 
than 50 percent, and continuous medication is required to 
control arrhythmia.   

7.  At no time during the appeal period has the veteran's 
bilateral hearing loss been worse than Level III in the right 
ear and Level II in the left ear. 




CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  For the period prior to September 23, 2002, the criteria 
for a 40 percent schedular rating for severe cervical 
intervertebral disc syndrome are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Plate V, § 4.71a, Diagnostic Codes 5290, 5293 (2003).

3.  From September 23, 2002, the criteria for a 30 percent 
schedular rating for severe limitation of motion of the 
cervical spine and the criteria for separate 10 percent 
ratings for median neuropathy of each upper extremity are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, Plate V, § 4.71a, Diagnostic Codes 5242, 5243, 
§§ 4.123, 4.124a, Diagnostic Code 8515 (2007).

4.  Throughout the appeal period, the criteria for a 
schedular rating greater than 40 for severe limitation of 
motion of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, 
Diagnostic Code 5292 (2003); § 4.71a Diagnostic Codes 5242, 
5243 (2007).

5.  Throughout the appeal period, the criteria for a 
schedular rating greater than 10 for left shoulder 
impingement, decompression, clavicle resection, and arthritis 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp.2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate I, § 4.71a, Diagnostic Code 5003, 
5010, 5201, 5202, 5203, 38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2007).

6.  Throughout the appeal period, the criteria for a 60 
percent initial schedular rating for heart palpitations are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp.2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.100, 4.104, 
Diagnostic Code 7011 (2007).  

7.  Throughout the appeal period, the criteria for an initial 
compensable rating for bilateral sensorineural hearing loss 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007), and at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must give notice to the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  The RO must provide this notice 
prior to an unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA has attempted to satisfy its duty to notify the claimant 
of the information and any medical or lay evidence that is 
necessary to substantiate the claims by way of notices sent 
to the claimant in October 2002, March and April 2003, July 
and October 2005, February and April 2006, and in April 2007.  
These letters mention what evidence is required to 
substantiate the claims, the claimant's and VA's duty to 
obtain this evidence, and asks the claimant to submit 
evidence in his possession.  

VA provided the additional notices recommended by the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in April 2006 
and later letters.  

For an increased rating claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant to provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, --- Vet. 
App. ---, 2008 WL 239951 (U.S. Vet. App. Jan. 30, 2008).  If 
the diagnostic code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying diagnostic codes that provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

VA's notice letters must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation , e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id, at*4.  
Regarding the initial evaluations addressed in this decision, 
the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The claimant has not identified, nor does the record 
indicate, that any additional evidence is necessary for 
adjudication of the claims.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  Adjudication may proceed without 
unfair prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b).  Because the veteran 
was in combat, he will be afforded this consideration.  

Right Ankle

The service medical records (SMRs) reflect treatment in 
January 1983 for a twisted right ankle incurred playing 
softball.  A lateral malleolus strain was assessed.  

In his original service connection claim submitted in August 
2002, the veteran reported that he received treatment for the 
ankles from January 1988 to the present; however, no relevant 
ankle treatment records have been submitted.  According to an 
August 2004 VA orthopedic compensation examination report, 
the ankle was examined and X-rays were taken; however, no 
right ankle disability was found. 

The veteran testified before an RO hearing officer in July 
2004 that the right ankle turns easily since the in-service 
injury.  He testified before an RO hearing officer in May 
2006 that right ankle pains were due to over 20 years of 
running and marching. 

The salient feature of this case is that no right ankle 
disability is shown by the competent evidence of record.  The 
Court has specifically disallowed service connection where 
there is no present disability:  "[c]ongress specifically 
limits entitlement for service connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of a present disability there can 
be no valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Although the veteran attributes his weak ankle to active 
service, this in itself is not shown to be disabling or to 
cause any impairment in earning capacity.  Lay statements are 
competent evidence with regard to descriptions of symptoms of 
disease or disability or an injury, but when the 
determinative issue involves a question of medical diagnosis, 
as here, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); but see Jandrea v. Nicholson, 492 F.3d1372, 1377 
(Fed.Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional).  In this case, the 
veteran's reported symptoms of ankle weakness remain 
unsupported by a diagnosis by a medical professional.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for a right ankle 
disability is therefore denied.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Different examiners, at different times, will not describe 
the same disability in the same language.  Features which 
have persisted unchanged may be overlooked or a change for 
better or worse may not be accurately appreciated or 
described.  It is the responsibility of the rating specialist 
to interpret examination reports in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the element of disability present.  38 C.F.R. § 4.2.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to these 
considerations: 
   (a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon tie-up, contracted 
scars, etc.).  
   (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  
   (c) Weakened movement (due to muscle injury, disease, or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).  
   (d) Excess fatigability.  
   (e) Incoordination, impaired ability to execute skilled 
movements smoothly.  
   (f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee and 
ankle are considered major joints; multiple involvement of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(2007).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and non-weight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (2007).

Where the veteran has appealed the initial rating assigned 
after service connection is established, the Board considers 
the initial rating from the initial effective date forward 
rather than treating the claim as one for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, staged 
ratings are necessary.

Cervical Spine 

The RO has assigned an initial 30 percent rating for cervical 
spine degenerative disc disease with spondylosis under 
Diagnostic Code 5243-5242 for the entire appeal period, i.e., 
from August 30, 2002.  Diagnostic Codes 5243 and 5242 were 
first published in the revised rating criteria that were 
issued by VA effective on September 26, 2003.  The 
retroactive reach of a changed regulation can be no earlier 
than the effective date of that change.  38 U.S.C.A. 5110(g) 
(West 2002); VAOPGCPREC 3-2000.  Therefore, Diagnostic Codes 
5242 and 5243 cannot be applied to any portion of the appeal 
period before September 26, 2003, because they did not exist 
before then.  

The Board must therefore re-code the cervical spine 
disability under a diagnostic code or codes in effect on 
August 30, 2002.  The potentially appropriate codes are 
Diagnostic Code 5290, Limitation of motion of the cervical 
spine, and Diagnostic Code 5293, Intervertebral disc 
syndrome.

Limitation of motion of the cervical spine warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a maximum of 30 percent when shown to be severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003). 

Numerous VA outpatient treatment reports dated in 2002 note 
that the veteran wore a neck brace because of intense neck 
pain.  Pain and the neck brace precluded obtaining ranges of 
motion of the cervical spine.  Moreover, he reported 
bilateral hand numbness and lightheadedness when tilting the 
head.  An October 2002 VA neurology report notes 
intervertebral disc disorder with myelopathy of the cervical 
region and cervical spondylosis.  A December 2002 VA 
neurological report notes bilateral upper extremity numbness.  

An August 2004 VA orthopedic examination report, which does 
not mention use of a neck brace, indicates cervical spine 
range of motion to 40 degrees of flexion, to 30 degrees of 
extension, to 35 degrees of right and left lateral bending, 
and to 30 degrees of right and left rotation.  No 
radiculopathy was elicited.  

A November 2005 VA outpatient treatment report notes that 
electromyography (EMG) and nerve conduction velocity study 
(NCV) showed bilateral median neuropathy.  Bilateral 
neuroforaminal stenosis was shown at C4-7. 

A February 2006 VA orthopedic compensation examination report 
notes severe impact in functioning and in activities of daily 
living due to neck pains.  Cervical spine range of motion was 
to 45 degrees of flexion, to 35 degrees of extension, to 40 
degrees of right and left lateral bending.  Motion caused 
pain.  Range of motion in the rotational plane was not 
reported.  Magnetic resonance imaging (MRI) showed extensive 
degenerative joint disease at all cervical levels, C-3, 5, 
and 6 disc-space bulging, and canal stenosis.  The diagnosis 
was cervical spondylosis.  

A March 2006 VA neurology consultation report notes that the 
veteran wore a soft collar for neck pain.  The neck appeared 
supple.  Sensation was decreased in the hands.  The 
assessments included median neuropathy.

In May 2006, the veteran testified before an RO hearing 
office that he had not worked in the recent four years.  He 
testified that his neck problem was worsening and that the 
pain was 10 on a scale of 10.  He testified that he currently 
wore a brace and that all head movements were painful.  He 
testified that both hands were numb, but more so on the left.

A June 2006 VA neurology compensation examination report (for 
headaches) notes that the veteran was wearing a soft collar 
and would not turn his head more than 5 or 10 degrees, but 
when distracted he easily turned 30 degrees without overt 
discomfort.  A July 2006 VA neurology compensation 
examination report is identical to the June 2006 VA neurology 
compensation examination report.

Resolving the various reports into a consistent disability 
picture, as required by 38 C.F.R. § 4.2, and considering the 
tenets of DeLuca, supra, the Board finds that although actual 
range of motion of the cervical spine has generally been no 
worse than moderate (a June 2006 neurology report is an 
exception), because of additional impairment due to painful 
motion, the criteria of a 30 percent rating under Diagnostic 
Code 5290 are more nearly approximated.  30 percent is the 
maximum rating available under Diagnostic Code 5290.  The 
next question is whether there is a basis for a rating higher 
than 30 percent under Diagnostic Code 5293, intervertebral 
disc syndrome.  

Under the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, a 40 percent rating is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).

An October 2002 VA neurology report notes intervertebral disc 
disorder with cervical myelopathy and spondylosis.  A 
December 2002 VA neurology report notes bilateral upper 
extremity numbness.  A February 2006 VA examination report 
notes severe impact in function and activities of daily 
living due to neck pains.  However, these are not shown to be 
persistent symptoms.  An August 2004 VA examination report 
notes no radiculopathy and the June 2006 VA neurology 
examiner felt that the symptoms were benign.  

Comparing the manifestations of cervical intervertebral disc 
syndrome to the rating criteria, it appears that 
intervertebral disc syndrome, although severe, does not more 
nearly approximate the criteria for a 60 percent rating. 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors a 40 
percent rating for severe intervertebral disc syndrome for 
the entire appeal period.  Next for consideration is whether 
later revisions warrant an even higher rating. 

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel (GC) held that 
where a law or regulation changes during the pendency of a 
claim, the Board must determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  VA must apply the earlier 
version of the regulation for the period prior to the 
effective date of the change and may continue to apply it 
after the change, if favorable to the veteran.  VAOPGCPREC 3-
2000.  

On September 23, 2002, the rating criteria for intervertebral 
disc syndrome changed.  The maximum schedular rating 
available remained at 60 percent; however, it became based on 
duration of incapacitating episodes (defined as periods of 
doctor prescribed bed rest) over the past 12 months, rather 
than on pronounced intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

Another new and significant provision provides that 
orthopedic and neurologic manifestations may be separately 
evaluated under appropriate codes and those evaluations may 
be used if they result in a greater benefit.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note 2 (effective September 
23, 2002).  Thus, the Board must next determine whether 
rating cervical intervertebral disc syndrome based on 
incapacitating episodes or on the new method set forth at 
Note 2 results in a rating greater than 40 percent.  

Where incapacitating episodes of intervertebral disc syndrome 
have a duration of at least 6 weeks in the previous 12 
months, a 60 percent rating is warranted.  Where 
incapacitating episodes of intervertebral disc syndrome have 
a duration of at least 4 weeks but less than 6 weeks during 
the previous 12 months, a 40 percent rating is warranted.  
38 C.F.R. § 4.71a (effective September 23, 2002).  In this 
case, incapacitating episodes of intervertebral disc syndrome 
are not shown.  

The final method of analysis, as mentioned above, is to 
consider separate ratings for the neurologic manifestations 
and orthopedic manifestations.  Rating neurologic 
manifestations involves consideration of various regulatory 
provisions.  Below are some relevant rating criteria.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2007).

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2007).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral combine with 
application of the bilateral factor.  

Bilateral upper extremity numbness due to median nerve 
neuropathy is shown; but motor weakness is not shown.  
Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, the 
involvement shown in this case is sensory only.  Rating this 
by analogy to Diagnostic Code 8515, the Board finds that the 
criteria for a 10 percent rating are more nearly 
approximated.

Under Diagnostic Code 8515, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the median nerve, 
major or minor hand.  A 30 percent evaluation requires 
moderate incomplete paralysis of the major hand.  A 20 
percent rating is awarded for the minor hand.  38 C.F.R. 
§ 4.124(a), Diagnostic Code 8515.

Because mild sensory deficits are shown, the disability more 
nearly approximates the disability picture represented by 
mild incomplete paralysis in each upper extremity.  Thus, the 
Board will consider a 10 percent rating under Diagnostic Code 
8515, for each upper extremity for that portion of the appeal 
period beginning on September 23, 2002.  

Thus, for the period beginning on September 23, 2002, the 
Board must consider a 30 percent rating under Diagnostic Code 
5290 and two separate 10 percent ratings under Diagnostic 
Code 8515.  

Turning to the latter portion of the appeal period, that is, 
from September 26, 2003, new and significant rating criteria 
were added to the rating schedule.  Under the recent rating 
criteria, the diagnostic code numbers changed.  Spine 
disabilities are now rated under the General Rating Formula 
for Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental 
instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine 
(see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under these revisions, the criteria for a rating based on 
duration of incapacitating episodes over the past 12 months 
remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations; 
however, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 


Unfavorable ankylosis of the entire 
spine.......................................	100

Unfavorable ankylosis of the entire thoracolumbar 
spine............................	50

Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine................................................................	40

Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine.........................................................	30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.........................	20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.......................................................	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

These changes to the rating schedule have simply added a new 
formula for rating limitation of motion of the spine that was 
not available prior to September 26, 2003.  Because the 
veteran does not have unfavorable ankylosis of the entire 
cervical spine, the most recent rating criteria are not 
advantageous to him.  

In this case, the evidence does not contain factual findings 
that demonstrate distinct time periods in which the cervical 
spine disability exhibited diverse symptoms meeting the 
criteria for different ratings.  While the rating schedule 
changed distinctly, the symptoms did not.  Rather, the 
examination reports suggest that different examiners have 
described the same disability in different language.  The 
Board has reconciled the various reports into a consistent 
picture to reflect the level of disability present in 
accordance with 38 C.F.R. § 4.2.  Therefore, assignment of 
staged ratings is unnecessary.  Fenderson, supra.

After consideration of all the evidence of record, including 
the testimony, the Board finds that for the period prior to 
September 23, 2002, cervical spine intervertebral disc 
syndrome should be rated at 40 percent under Diagnostic Code 
5293.  From September 23, 2002, a 30 percent rating for 
cervical spine limitation of motion should be granted under 
Diagnostic Code 5290, and two separate 10 percent ratings, 
should be granted, for upper extremity neuropathy under 
Diagnostic Code 8515.  

Lumbar Spine 

The RO has assigned an initial 40 percent rating for lumbar 
spine degenerative changes under Diagnostic Code 5242 for the 
entire appeal period, i.e., from August 30, 2002.  Diagnostic 
Code 5242 became effective on September 26, 2003.  Because 
the retroactive reach of Diagnostic Code 5242 can be no 
earlier than its effective date, the Board must re-code the 
lumbar spine disability under a diagnostic code or codes in 
effect on August 30, 2002.  The appropriate codes are 
Diagnostic Code 5292, Limitation of motion of the lumbar 
spine; Code 5293, Intervertebral disc syndrome; and, Code 
5295, Chronic lumbosacral strain.

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Under 
Diagnostic Code 5295, evaluations from 10 to 40 percent are 
available for lumbosacral strain.  Because the RO has already 
assigned a 40 percent rating, the maximum available rating 
for limitation of motion of the lumbar spine, the Board need 
not revisit Diagnostic Codes 5292 or 5295, as a rating 
greater than 40 percent could not result; however, the Board 
must consider Diagnostic Code 5293, Intervertebral disc 
syndrome, as it offers a 60 percent rating.  

As noted earlier, under the rating criteria for 
intervertebral disc syndrome in effect prior to September 23, 
2002, a 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

An August 2004 VA orthopedic examination report mentions that 
the veteran had pain in many areas, including the low back.  
He reported pains of the anterior thighs and legs and he 
reported that the left foot went numb occasionally.  He 
complained of no muscle weakness and no bowel or bladder 
incontinence.  The lumbar spine was not tender to palpation.  
Range of motion was to 80 degrees of flexion, 20 degrees of 
extension, 40 degrees of lateral bending in either direction, 
and to 30 degrees of rotation in each direction.  There was 
no pain or radiculopathy on testing of the lumbar spine.  
Lower extremity strength and sensation were full, except for 
reduced left foot sensation.  Deep tendon reflexes were 
normal and equal.  X-rays showed degenerative changes, most 
significant at L5-S1.  The assessment was degenerative lumbar 
spine.  

A November 2005 VA rheumatology report notes a complaint of 
severe pain and spasm in the lower extremities.  The 
assessment was restless leg syndrome. 

A February 2006 VA orthopedic compensation examination report 
notes continued low back pains and a current flare-up of that 
pain.  The veteran wore a back brace and had major difficulty 
rising from a seated position.  He took pain medication and 
anti-inflammatories.  He denied bowel or bladder trouble, but 
reported lower extremity weakness and pain radiating to his 
buttocks.  Activity was severely restricted by low back pain.  
Back pains caused severe impact in functioning and in 
activities of daily living.  There was tenderness over the 
lumbar spine and lumbar spine range of motion testing was 
hardly possible due to pain.  Range of motion was to 10 
degrees of flexion, to 5 degrees of extension, and to 15 
degrees of right and left lateral bending.  Range of motion 
in the rotational plane was not reported.  X-rays showed 
degenerative changes at L5-S1 and sclerosis of the end 
plates.  The diagnosis was lumbar strain.  

In February 2006, an X-ray technician reported in a "to whom 
it may concern" letter that it was necessary to assist the 
veteran onto and off of the X-ray table because of low back 
pain.

In May 2006, the veteran testified before an RO hearing 
officer that his low back pain emanated from the middle of 
the back.  Any bending of the back was difficult for him.  He 
could stand about 15 minutes without severe back pain with 
leg and thigh pain.  

A May 2006 lumbar computerized tomography (CT) scan was 
normal, but notes that an MRI showed early degenerative disc 
disease and disc bulging at L3, and greater degenerative disc 
disease and bulging annulus fibrosus and central sub annular 
disc protrusion at L4-5.  

A June 2006 VA neurology compensation examination report 
notes that the veteran was wearing a TLSO (thoracolumbosacral 
orthosis).  Muscle bulk and tone were normal in the four 
extremities.  Sensation was patchy in the lower extremities.  

Resolving the various reports into a consistent disability 
picture, as required by 38 C.F.R. § 4.2, and considering the 
tenets of DeLuca, supra, the Board finds severe limitation of 
motion of the lumbar spine throughout the appeal period.  
However, a 40 percent rating for this level of severity has 
already been assigned.  The next question is whether there is 
a basis for a 60 percent rating under Diagnostic Code 5293, 
intervertebral disc syndrome.  

As noted earlier, under the rating criteria for 
intervertebral disc syndrome in effect prior to September 23, 
2002, a 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

Comparing the manifestations of the lumbar spine degenerative 
disc disease (severe limitation of motion without 
radiculopathy) to these rating criteria, it does not appear 
that the manifestations more nearly approximate the criteria 
of a 60 percent rating.  This is because the persistent 
symptoms consistent with radiculopathy are not shown.  The 
August 2004 VA examination report notes no radiculopathy, 
even after the veteran had reported leg and thigh pains and 
numbness of the left foot.  Other reports, such as a November 
2006 VA outpatient treatment report note somatization and 
restless leg syndrome, rather than radiculopathy.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of the 
evidence is against a 60 percent rating for intervertebral 
disc syndrome for any portion of the entire appeal period.  
Next for consideration is the impact, if any, that the 
revisions to the rating schedule have upon this case. 

As noted earlier, on September 23, 2002, the 60 percent 
rating for intervertebral disc syndrome became based on 
duration of incapacitating episodes (defined as periods of 
doctor prescribed bed rest) over the past 12 months, rather 
than on pronounced intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  However, because incapacitating episodes are not 
shown in this case, this revision does not help the veteran. 

The final method of analysis, as mentioned above, is to 
consider separate ratings for the neurologic manifestations 
and orthopedic manifestations.  However, the evidence does 
not attribute lower extremity neurologic symptoms to the 
lumbar spine disability.  Thus, a schedular rating greater 
than 40 percent for the lumbar spine is not warranted for any 
portion of the appeal period. 

Turning to the latter portion of the appeal period, that is, 
from September 26, 2003, no rating greater that 40 percent is 
available under these criteria unless ankylosis is shown.  In 
this case, ankylosis of the lumbar spine is not shown.  Thus, 
the most recent rating criteria are not advantageous to the 
veteran.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the lumbar spine 
disability exhibited diverse symptoms meeting the criteria 
for different ratings.  While the rating schedule changed 
distinctly, the symptoms did not.  Assignment of staged 
ratings is not warranted.  Hart, supra.

After consideration of all the evidence of record, including 
the testimony, the Board finds that the preponderance of it 
is against the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim for an initial 
disability rating greater than 40 percent for the lumbar 
spine is therefore denied.  

Left Shoulder

Left shoulder impingement, decompression, clavicle resection, 
and acromioclavicular arthritis has been assigned an initial 
10 percent rating under Diagnostic Codes 5010-8516.  The 
Board must determine whether there is any basis to assign a 
rating greater than 10 percent during any portion of the 
appeal period.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

In turn, degenerative arthritis (hypertrophic or 
osteoarthritis) when established by X-ray findings is rated 
on limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbation.  A 
10 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, but without occasional 
incapacitating exacerbation. 

Note (1) The 20 percent and 10 percent ratings based on X-
rays will not be combined with ratings based on limitation of 
motion.  

Note (2) The 20 percent and 10 percent ratings based on X-
rays will not be used in ratings listed under diagnostic 
codes 5013-5024.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007). 

Ankylosis of the scapulohumeral articulation is rated under 
Diagnostic Code 5200.  Ankylosis that limits range of motion 
of the arm to 25 degrees from the side warrants a 50 percent 
rating for the major side and a 40 percent rating for the 
minor side.  This is "unfavorable ankylosis."  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2007).  

Limitation of motion of the arm to 60 degrees, permitting the 
hand to reach the mouth and head, is "favorable ankylosis," 
and warrants a 30 percent rating for the major side and a 20 
percent rating for the minor side.  If limitation of motion 
is between favorable and unfavorable, a 40 percent rating is 
warranted for the major side and a 30 percent rating for the 
minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).  

Impairment of the clavicle or scapula of either side with 
malunion is assigned a 10 percent disability rating.  
Impairment of the clavicle or scapula of either side with 
nonunion and without loose movement is assigned a 10 percent 
disability rating.  Impairment of the clavicle or scapula 
with dislocation, or with nonunion and loose movement is 
assigned a 20 percent disability rating for either the major 
or the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2007).

Incomplete severe paralysis of the major hand warrants a 40 
percent rating and 30 percent for the minor hand.  Incomplete 
moderate paralysis of the major hand warrants a 30 percent 
rating and 20 percent for the minor hand.  Incomplete mild 
paralysis of either hand warrants a 10 percent rating.  
38 C.F.R. § 4.124(a), Diagnostic Code 8516 (2007).

August 2002 left shoulder X-rays showed calcific tendonitis 
and degenerative changes of the acromioclavicular joint.  An 
August 2002 MRI showed degenerative changes with spur 
formation.  An October 2002 VA emergency department note 
reflects left shoulder pains.  Arthroscopy was performed, 
subacromial decompression was carried out, and the distal 
clavicle was resected.  

An October 2002 VA physical therapy consultation report notes 
that a painful flare-up rendered the veteran unable to 
tolerate any shoulder movement.  The assessment was biceps 
tendonitis.  

An August 2004 VA orthopedic examination report indicates 
full left shoulder range of motion, which was to 180 degrees 
of forward flexion and abduction, external rotation to 170 
degrees, internal rotation to about 80 degrees.  He had mild 
impingement sign and some weakness.  The report notes that a 
2002 MRI showed degenerative changes of the acromioclavicular 
joint.  The examiner felt that surgery seems to have been 
successful, as the left shoulder had full, painless range of 
motion. 

A February 2006 VA orthopedic compensation examination report 
notes that the veteran had no left shoulder complaint.  The 
assessment was resolved left rotator cuff tendinopathy.  

In May 2006, the veteran testified before an RO hearing 
office that he had limited left shoulder range of motion and 
pulling sensations under the arm pit.

A June 2006 VA neurology compensation examination report (for 
headaches) notes excellent left shoulder range of motion.  

The X-rays show arthritis of the shoulder and the veteran has 
testified as to limited motion.  Under Diagnostic Code 5003, 
these symptoms approximate the criteria for a 10 percent 
rating, but no more.  The medical evidence does not contain 
any indication that the requirements for a 20 percent or 
higher rating for the left shoulder have been met at any time 
during the appeal period.  Very little additional functional 
impairment due to such symptoms as pain, pain on use, 
weakness, or fatigue has been shown.

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the left shoulder 
disability exhibited diverse symptoms meeting the criteria 
for different ratings.  Assignment of a staged rating is 
therefore unnecessary.  Fenderson, supra.

After consideration of all the evidence of record, including 
the testimony, the Board finds that the preponderance of it 
is against the claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim for an initial 
disability rating greater than 10 percent for the left 
shoulder is denied.  




Chronic Heart Palpitations

Chronic heart palpitations have been assigned an initial 10 
percent rating under Diagnostic Codes 7099-7011.  Diagnostic 
Code 7011 is the code for sustained ventricular arrhythmias.  
The Board must determine whether there is any basis to assign 
a rating greater than 10 percent during any portion of the 
appeal period.  

VA must consider 38 C.F.R. § 4.100 when rating a disability 
under Diagnostic Code 7011.  38 C.F.R. § 4.100 (2007) 
provides that whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication; even if the requirement for a 10 
percent rating (based on the need for continuous medication) 
or a 30 percent rating (based on the presence of cardiac 
hypertrophy or dilatation) is met, metabolic equivalents 
(METs) testing is required unless: (1) it is medically 
contra-indicated); or, (2) when left ventricle ejection 
fraction (LVEF) is measured and is 50 percent or less; or (3) 
when congestive heart failure is present or there has been 
more than one episode of congestive heart failure in the last 
year; or, (4) when a 100 percent rating can be assigned on 
another basis.  If LVEF is not of record, evaluation should 
be based on alternative criteria unless the examiner states 
that the LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the veteran's cardiovascular disability.

38 C.F.R. § 4.104 further provides that where a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METS and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used. 

Under Diagnostic Code 7011, a 10 percent rating is warranted 
for sustained ventricular arrhythmias where a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
continuous medication is required.  

A 30 percent rating is warranted for sustained ventricular 
arrhythmias where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is warranted where there has been more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  

A 100 percent rating is warranted for (1) indefinite period 
from date of hospital admission for initial evaluation and 
medical therapy for a sustained ventricular arrhythmia, or; 
for indefinite period from date of hospital admission for 
ventricular aneurysmectomy, or; with an automatic implantable 
Cardioverter-Defibrillator (AICD) in place or (2) chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7011 (2007).

An August 2004 VA heart examination report indicates that 
upon claims file review, interview and examination of the 
veteran, medication review, Holter monitoring, and 
consideration of the types of exertional exercise undertaken 
routinely, the examiner estimated the veteran's METs to be 3 
to 5.  His capacity for work was "light" and his treating 
cardiologist had recommended against an exercise stress test.  
The diagnosis was heart palpitations and possible panic 
attacks.  Cardiac hypertrophy or dilatation was not shown.

In January, February and March 2006, the veteran underwent VA 
cardiac evaluations.  January reports note that heart 
palpitations were under control with atenolol.  A February 
2006 VA cardiology compensation examination report notes a 
history of arrhythmias, controlled with medication.  A March 
7, 2006, myocardial perfusion study showed left ventricular 
ejection fraction of 57-58 percent.  The VA physician noted 
that the veteran's palpitations would more likely than not be 
compatible with any type of job requiring lots of physical of 
physical activity, but then noted parenthetically that 
hurrying would likely trigger his palpitation.  

In May 2006, the veteran testified before an RO hearing 
office that he had daily heart palpitations.  

The lay and medical evidence factually demonstrates that the 
disability more nearly approximates the criteria of a 60 
percent rating.  In August 2004, actual METS were not 
obtained because a stress test was contra-indicated.  The 
examiner estimated the veteran's METS at 3 to 5.  The 
specific example offered was ability to do "light" work.  
Where a workload of greater than 3 METS, but less than 5 METS 
(or the estimated METS in this case) results in symptoms (or 
is estimated to result in symptoms), the criteria for a 60 
percent rating under Diagnostic Code 7011 are more nearly 
approximated.  Thus, this examination report argues strongly 
for a 60 percent rating.

On March 7, 2006, a perfusion study yielded an LVEF of 
greater than 50 percent; however, new METS were not obtained.  
According to 38 C.F.R. § 4.100, where LVEF is greater than 50 
percent, METS are not required for rating.  The regulation 
does not prefer the LVEF over estimated METS where both are 
available.  Rather, the regulation simply states that METS 
are not required for rating the disability where LVEF is 
greater than 50 percent.  

In this case, estimated METS are available.  Regardless of 
the LVEF above 50 percent, the rating assigned may be based 
on the estimated METS alone, if more favorable to the 
veteran.  No medical professional has disqualified the August 
2004 VA examination report or noted that the service-
connected heart disability has improved since that time.  
Apparently, a stress test is still contra-indicated because 
the February 2006 VA examination report indicates that stress 
testing was not performed.  The Board finds therefore that 
throughout the appeal period, a stress test has been contra-
indicated and that the criteria of a 60 percent rating under 
Diagnostic Code 7011 have been more nearly approximated, 
based on an estimated METS of 3 to 5.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the cardiac 
disability exhibited diverse symptoms meeting the criteria 
for different ratings.  While an ejection fraction was 
obtained during the latter portion of the appeal period, no 
medical expert has maintained that it represented an 
improvement in the level of disability.  Assignment of staged 
ratings is therefore unnecessary.  Fenderson, supra.

After consideration of all the evidence of record, including 
the testimony, the Board finds that the evidence favors the 
claim.  The claim for an initial disability rating greater of 
60 percent for the heart palpitations is therefore granted.  

Bilateral Hearing Loss Disability

Evaluations of defective hearing may range from 
noncompensable to 100 percent based on the measured results 
of controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule establishes auditory acuity levels, designated Level 
I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Tables VI, VIA, VII; 
§ 4.86, Diagnostic Code 6100; § 4.87 (2007).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2007).  
Because these criteria are not shown, the Board need not 
refer to Table VIa.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected bilateral sensorineural hearing loss 
disability.  Nothing in the historical record would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  This case presents no 
evidentiary considerations which would warrant further 
exposition of remote clinical histories and findings 
pertaining to this disability.

The relevant medical evidence consists of a VA ear disease 
compensation examination report, VA audiometry evaluations, 
and assertions of the veteran.  A September 2004 VA ear 
disease examination report reflects that Meniere's disease 
was not present.  

According to a September 2004 V audiometry report, pure tone 
thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
70
LEFT
20
25
25
35
55

According to the report, right ear average pure tone 
threshold was 75 decibels.  Left ear pure tone average was 35 
decibels.  Speech audiometry revealed speech recognition 
ability of 88 percent in either ear.

Reviewing these figures, it is obvious that the right ear 
average pure tone threshold, as reported, is erroneous.  
Because each reported frequency is 70 or less, the average 
cannot be 75.  However, in order to resolve any doubt in 
favor of the veteran, the Board will use a right ear pure 
tone average of 75 decibels, as shown in the report.  This 
does not change the result.  Applying these values to 
38 C.F.R. § 4.85, Table VI, the right ear is Level III and 
the left ear is Level II.  This assigned evaluation is 
determined by mechanically applying the audiometry results to 
the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

In May 2006, the veteran testified that he could not hear 
higher frequencies and that he had to turn up the volume on 
the radio and TV, which bothered other people.

According to an August 2007 VA audiometry report, right ear 
pure tone average was 36 decibels and left ear pure tone 
average was 35 decibels.  Right ear speech recognition score 
was 88 percent and left ear speech recognition score was 84 
percent.  Applying these values to 38 C.F.R. § 4.85, Table 
VI, the right ear is Level II and the left ear is Level II.  

Applying the audiometry evaluations to Table VII results in 
the assignment of a noncompensable evaluation for bilateral 
hearing loss under Diagnostic Code 6100.  The claims file 
contains no competent evidence of hearing that is worse than 
that shown in the two audiometry evaluations mentioned above.  

The rating to be assigned for hearing loss is not a matter of 
judgment; it is simply a mechanical application of the 
audiometry findings to the chart.  Id.  Thus, assignment of a 
compensable evaluation for bilateral hearing loss is not 
warranted.  The evidence does not contain factual findings 
that demonstrate distinct time periods in which the bilateral 
hearing loss disability exhibited diverse symptoms meeting 
the criteria for different ratings.  Assignment of staged 
ratings is therefore unnecessary.  Fenderson, supra.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claim for a 
compensable rating for bilateral hearing loss is denied.  

Extraschedular Consideration

A total disability rating for compensation purposes based on 
individual unemployability (TDIU) has been assigned for the 
entire appeal period.  Therefore, the Board need not remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for a right ankle disability is denied.

For the period prior to September 23, 2002, a 40 percent 
schedular rating for severe cervical intervertebral disc 
syndrome is granted, subject to the laws and regulations 
governing payment of monetary benefits. 

From September 23, 2002, a 30 percent schedular rating for 
severe limitation of motion of the cervical spine and 
separate 10 percent ratings for median neuropathy of each 
upper extremity are granted, subject to the laws and 
regulations governing payment of monetary benefits. 

An initial rating higher than 40 percent for the lumbar spine 
is denied.

An initial rating higher than 10 percent for the left 
shoulder joint is denied.

An initial 60 percent rating for heart palpitations is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.

An initial compensable rating for bilateral sensorineural 
hearing loss is denied.


REMAND

Bilateral Hips, Bilateral Knees

The SMRs are silent for any complaint of or treatment for 
either hip or knee.  In his original service connection claim 
submitted in August 2002, the veteran reported that he 
received treatment for the knees and hips from January 1988 
to the present.  He reported that he had been injured by a 
landmine explosion in 1968 that caused spinal injuries, but 
he did not allege that the blast injured either hip or either 
knee.  In November 2002, he reported that hip and knee pains 
began in the later 1980s. 

According to an August 2004 VA orthopedic compensation 
examination report, however, the veteran had attributed 
disorders of the hips and knees to a land mine explosion in 
Vietnam in 1968.  After X-rays were taken, the diagnoses were 
bilateral greater trochanteric bursitis and mild 
osteoarthritis of the bilateral patellofemoral joints.  
Concerning etiology, the examiner concluded that the 
bilateral hip and knee disabilities were age-related and did 
not stem from injuries in Vietnam. 

The veteran testified before an RO hearing officer in July 
2004 that bilateral knee and bilateral hip pains began in the 
Army where they marched long distances with heavy backpacks.  
He testified in May 2006 that he attributed knee pains to 
over 20 years of running and marching and he testified that 
he did not intend to attribute these disorders to a landmine 
blast. 

The physician who conducted the August 2004 VA orthopedic 
compensation found bilateral trochanteric bursitis and 
bilateral knee osteoarthritis, but dissociated these from 
trauma incurred in Vietnam in 1968.  Although the examiner 
has persuasively dissociated the disorders from a 1968 blast, 
the examiner has not addressed whether it is at least as 
likely as not (50 percent or greater probability) that 
bilateral trochanteric bursitis began at a later time during 
active service.  Neither has the examiner addressed whether 
it is at least as likely as not (50 percent or greater 
probability) that bilateral patellofemoral joint arthritis 
began during active service or within one year from 
separation from active service. 

The claims files and the August 2004 examination reports must 
therefore be returned to the examiner for and addendum 
opinion.  The examiner is asked to review the file and 
address whether it is at least as likely as not (50 percent 
or greater probability) that 20 years of rigorous military 
life, including marching under heavy loads, has caused or 
contributed to any current hip or knee disorder. 

Initial 10 percent Rating for Headaches

As noted in the introduction, the veteran submitted an NOD to 
a January 2007 rating decision that granted service 
connection and assigned a 10 percent rating for headaches.  
No SOC has been issued addressing this issue and the veteran 
has not withdrawn his NOD.  In accordance with 38 C.F.R. 
§ 19.26, unless the matter has been resolved by a grant of 
benefits or the NOD is withdrawn by the appellant or his 
representative, the agency must prepare an SOC.  Thus, a 
remand is necessary.  Manlincon, supra.  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the claims file 
to the August 2004 orthopedic examiner 
for an addendum.  The examiner is asked 
to:

I.  Note a review of the claims file 
in the report, including his 
original service connection claim 
wherein he reported that bilateral 
hip and bilateral knee pains began 
in 1988. 

II.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that either 
disorder began during active 
service, based on the veteran's 
claim date of onset of symptoms.   

III.  If it is unlikely that either 
disorder began during active 
service, then is it at least as 
likely as not (50 percent or greater 
probability) that bilateral 
patellofemoral osteoarthritis began 
within a year of discharge from 
active service.  

The examiner should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
examiner should state the reason.  If the 
specified examiner is unavailable, a 
qualified substitute may be used.  The 
veteran may be reexamined if necessary. 

2.  Following the above, the AOJ should 
review all the relevant evidence and 
readjudicate the service connection 
claims for bilateral hip and bilateral 
knee disabilities.  If the desired 
benefits are not granted, an appropriate 
SSOC should be issued.  The veteran 
should be afforded an opportunity to 
respond to the SSOC before the claims 
folders are returned to the Board.  

3.  The AOJ should issue a statement of 
the case with respect to the 10 percent 
initial rating for headaches.  The 
veteran should be informed that, under 
38 C.F.R. § 20.302 (2007), he has 60 days 
from the date of mailing of the statement 
of the case to file a substantive appeal 
or a request for an extension of time to 
do so.  Thereafter, if a substantive 
appeal has been filed, the case should be 
returned to the Board, if in order.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice. The Board intimates no opinion as to the 
ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


